DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment of 28 July 2021 has been entered.
Disposition of claims:
	Claims 1-2, 19, 22, and 25 have been amended.
	Claims 14 and 21 are cancelled.
	Claims 1-13, 15-20, and 22-25 are pending.
The amendment to claim 19 has overcome the rejections of claim 19 under 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action as well as under pre-AIA  35 U.S.C. 112, 4th paragraph set forth in the last Office action. However, the amendments raised additional issues under pre-AIA  35 U.S.C. 112, 4th paragraph, which have been corrected by Examiner’s amendment.
The amendments to claims 1, 22, and 25 have overcome (i) the rejections of claims 1-6, 19, and 22-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanabe et al. (JP 2008-060379 A—Machine translation relied upon) (hereafter “Tanabe”) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”) set forth in the last Office action; (ii) the rejection of claims 7, 8, 10, 11, 13, 16, and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanabe et al. (JP 2008-060379 A—

Response to Arguments
Applicant’s arguments, see the 3rd through 5th paragraphs of p. 10 of the reply filed 28 July 2021 regarding the rejection of claim 19 under 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action as well as under pre-AIA  35 U.S.C. 112, 4th paragraph set forth in the last Office action have been considered but are moot in light of the Examiner’s Amendment detailed below.
Applicant argues that the removal of the option fluorenyl from the list of options for R1 to R3 overcomes the rejection. 
Applicant is correct that the amendment overcomes the rejection of record. However, the amendments to both claims 19 and 22 together raise new issues with respect to pre-AIA  35 U.S.C. 112, 4th paragraph, because claim 19 no longer further limits the claim from which is depends.
However, this issue is rendered moot by the Examiner’s amendment outlined below.

Applicant's arguments, see the final paragraph of p. 10 through the 2nd paragraph of p. 11 of the reply filed 28 July 2021 regarding the rejection of claim 20 under 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action as well as under pre-AIA  35 U.S.C. 112, 4th paragraph set forth in the last Office action have been considered but are moot in light of the Examiner’s Amendment detailed below.
Applicant argues that because phenyl is an option for claim 22 (from which claim 20 depends) there is no inconsistency between claim 20 and claim 22.
Respectfully, the issue of the presence of the fluorenyl groups as R1 to R3 was causing the inconsistency between the claims. The compounds comprising fluorenyl as R1 to R3 remain present. While Applicant is correct that claim 22 allows for phenyl groups as R1 to R3, there is no way for the fluorenyl groups of two of the compounds of claim 20 comprising fluorenyl as R1 to R3 to be considered phenyl groups.
However, in light of the Examiner’s amendment detailed below, the argument is moot.

Applicant’s arguments, see the 4th paragraph of p. 11 through the 5th paragraph of p. 13 of the reply filed 28 July 2021 with respect to (i) the rejections of claims 1-6, 19, and 22-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanabe et al. (JP 2008-060379 A—Machine translation relied upon) (hereafter “Tanabe”) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”) set forth in the last Office action; (ii) the rejection of claims 7, 8, 10, 11, 13, 16, and 17 under pre-

Applicant’s arguments, see the 6th paragraph of p. 13 through the 2nd paragraph of p. 14 of the reply, filed 28 July 2021, with respect to the rejection of claims 1-6, 20, and 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maunoury et al. (WO 2012/048820 A1) (hereafter “Maunoury”) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”) set forth in the last Office action have been fully considered and are persuasive.  The rejection of claims 1-6, 20, and 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maunoury et al. (WO 2012/048820 A1) (hereafter “Maunoury”) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”) of 29 April 2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Barney on 29 October 2021.

The application has been amended as follows: 
Regarding claim 1, please cancel claim 1.

2.	(Currently Amended) The triphenyleno-benzofuran compound according to Claim 25,
wherein in the general formula [1], R1 represents the aryl group, and
R2 and R3 each represent a hydrogen atom.

3.	(Currently Amended) An organic light emitting element comprising:
an anode,
a cathode, and 
at least one organic compound layer arranged between the anode and the cathode,
wherein the organic compound layer includes the triphenyleno-benzofuran compound according to Claim 25.

Regarding claim 19, please cancel claim 19.

20.	(Currently Amended) A triphenyleno-benzofuran compound represented[[s]] by any one of the following structures:

    PNG
    media_image1.png
    795
    1191
    media_image1.png
    Greyscale
.
22. (Currently Amended) A triphenyleno-benzofuran compound represented by the following general formula [1][[;]]

    PNG
    media_image2.png
    465
    1068
    media_image2.png
    Greyscale
;
where in the general formula [1], R1 to R3 are each independently selected from the group consisting of a hydrogen atom and a substituted or unsubstituted aryl group, 
at least one of R1 to R3 represents the aryl group, and 
the aryl group represents a group selected from the group consisting of a substituted or unsubstituted phenyl group, and a substituted or unsubstituted chrysenyl group, 
wherein the phenyl group represented by the aryl group may have a substituent selected from the group consisting of a naphthyl group, a phenanthrenyl group, a fluorenyl group, a chrysenyl group, and a dibenzothienyl group, 
wherein the chrysenyl group represented by the aryl group may have a substituent selected from the group consisting of an alkyl group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, a fluorenyl group, a chrysenyl group, and a dibenzothienyl group, 
wherein the phenyl group, the biphenyl group, the terphenyl group, the naphthyl group, the phenanthrenyl group, the fluorenyl group, the chrysenyl group, and the dibenzothienyl group as a substituent of the chrysenyl group are optionally substituted by an alkyl group, and 


23. (Currently Amended) The triphenyleno-benzofuran compound according to Claim 25, wherein the triphenyleno-benzofuran compound has an SP3 carbon atom.

25. (Currently Amended) A triphenyleno-benzofuran compound represented by the following general formula [1][[;]]

    PNG
    media_image2.png
    465
    1068
    media_image2.png
    Greyscale
;
where in the general formula [1], R1 to R3 are each independently selected from the group consisting of a hydrogen atom and a substituted or unsubstituted aryl group, 
at least one of R1 to R3 represents the aryl group, and 
the aryl group represents a group selected from the group consisting of a substituted or unsubstituted fluorenyl group which bound to the triphenyleno- benzofuran backbone at 2 to 4 positon of the fluorenyl group, and a substituted or unsubstituted chrysenyl group, and 

wherein the phenyl group, the biphenyl group, the terphenyl group, the naphthyl group, the phenanthrenyl group, the fluorenyl group, the chrysenyl group, and the dibenzothienyl group as a substituent of the fluorenyl group and the chrysenyl group are optionally substituted by an alkyl group.

Allowable Subject Matter
Claims 2-13, 15-18, 20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in sections 4-6 of the Office action of 15 December 2016, Ma ‘526 (US 2011/0266526 A1) is the closest prior art. The current claims require specific substituent patterns. However, neither Ma ‘526 nor the cited prior art teach the particular substituent patterns of the compounds of the current claims. Neither does the prior art teach or motivate further modifying the compounds of Ma ‘526 to have the structures of the claimed compounds.
Similarly, as outlined in the Office action of 18 May 2020, Lee et al. (US 2009/0230852 A1) as modified by Ma ‘526 (US 2011/0266526 A1), Nakano et al. (US 2007/0141387 A1) as modified by Ma ‘526 (US 2011/0266526 A1), and Oshiyama et al. (JP 2011-082238—machine translation relied upon) as modified by Ma ‘526 (US 2011/0266526 A1) are also representations of the closest prior art. The current claims 
In sum, claims 2-13, 15-18, 20, and 22-25 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786